
	
		II
		112th CONGRESS
		2d Session
		S. 3053
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2012
			Mr. Inhofe (for himself,
			 Mr. Boozman, Mr. Risch, Mr.
			 DeMint, Mr. Wicker,
			 Mr. Enzi, Mr.
			 Cochran, Mr. Johnson of
			 Wisconsin, Mr. Paul,
			 Mr. Moran, Mr.
			 Blunt, Mr. Cornyn,
			 Mr. Hoeven, Mrs. Hutchison, Mr.
			 Toomey, Mr. McConnell,
			 Mr. Coburn, Mr.
			 Barrasso, Mr. Chambliss,
			 Mr. Thune, Mr.
			 Graham, and Mr. Vitter)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To require Regional Administrators of the Environmental
		  Protection Agency to be appointed by and with the advice and consent of the
		  Senate. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the EPA Regional Oversight Act of
			 2012.
		2.Regional
			 Administrators of the Environmental Protection Agency
			(a)In
			 generalNotwithstanding any other provision of law, including
			 Reorganization Plan No. 3 of 1970 (5 U.S.C. App. 1), each Regional
			 Administrator of the Environmental Protection Agency shall be appointed by the
			 President by and with the advice and consent of the Senate.
			(b)IncumbentsNotwithstanding
			 subsection (a), the individuals serving as Regional Administrators of the
			 Environmental Protection Agency on the date of enactment of this Act may
			 continue to serve as Regional Administrators until January 1, 2013.
			
